Motion Granted in Part; Order filed November 20, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00371-CR
                                  ____________

             CHRISTOPHER JAMES STOERNELL, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1397932

                                    ORDER

      Appellant filed a motion pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), requesting the filing of Defendant's Exhibits 1 and 2,
voluntary statements, admitted in the hearing on the motion to dismiss
indictment. The motion is granted in part.
      The clerk of the 262nd District Court is directed to deliver to the clerk of this
court the original of Defendant's Exhibits 1 and 2, voluntary statements, admitted
in the hearing on the motion to dismiss indictment, on or before December 5,
2014. The clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of Defendant's Exhibits 1 and
2, voluntary statements, admitted in the hearing on the motion to dismiss
indictment, to the clerk of the 262nd District Court.



                                               PER CURIAM